Citation Nr: 0730124	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a nonservice-connected disability pension.

2.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
December 31, 1973 to February 27, 1974.  The appellant 
testified at a Travel Board hearing in June 2007 before the 
undersigned judge.  


FINDINGS OF FACT

1.  Pursuant to a statement on the record by the appellant at 
the time of the hearing before the Board of Veterans' Appeals 
(Board) in July 2007, he indicated his desire to withdraw his 
appeal of the issue of entitlement to a nonservice-connected 
disability pension.

2.  The appellant's request to withdraw his appeal was 
received by the Board prior to the promulgation of a 
decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of 
entitlement to nonservice-connected disability pension have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to a statement on the record by the appellant at the 
time of the hearing before the Board in July 2007, he 
indicated his desire to withdraw his appeal of the issue of 
entitlement to nonservice-connected disability pension.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has properly withdrawn his 
appeal as to the issue of entitlement to a nonservice-
connected disability pension and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue and it is 
dismissed.


ORDER

The appellant's appeal as to the issue of entitlement to a 
nonservice-connected disability pension is dismissed.


REMAND

This case comes to the Board of Veterans' Appeals from a 
September 2004 rating decision denying entitlement to service 
connection for schizoaffective disorder.  The appellant 
claims that he did not have the disorder prior to service; 
however, He did state that he saw a psychiatrist before 
service because of his dislike towards school.  The appellant 
claims that he heard voices and talked to himself during 
basic training and that he was ultimately discharged because 
he did not meet medical fitness standards despite a normal 
entrance examination.  After separation, the appellant claims 
that the earliest time in which he sought treatment for his 
mental health problems was in 1977 and that he has received 
treatment for schizoaffective disorder since that time.  

The appellant's service medical records have been determined 
to be unavailable, and as a result, VA has the duty to 
extensively consider the benefit of the doubt rule as it 
applies to the appellant's claims of in-service treatment for 
this disorder.  The appellant along with his father have 
submitted written statements indicating that the appellant 
had mental health problems beginning in service.  Service 
personnel records indicate that the appellant was separated 
from service because of being medically unfit.

The appellant has submitted extensive private medical records 
indicating treatment for mental health problems since 1997 
although nowhere indicating a link between the appellant's 
mental health problems and service.  Additional records must 
be sought as the appellant testified before the undersigned 
judge that he has received Social Security Administration 
benefits since becoming disabled due to mental health 
problems in 1979.  These records must be sought and must be 
thoroughly analyzed to determine if they indicate a link 
between the appellant's active duty service and his 
schizoaffective disorder. 

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Seek the appellant's records from the 
Social Security Administration.  If they 
are unobtainable, make a written note of 
that fact including the reason for their 
unobtainable status.

2.  Ask the appellant for information 
regarding any psychological treatment 
prior to active duty for training 
(including names of practitioners and 
dates of treatment).  If the appellant 
gives any information regarding treatment, 
obtain the appropriate waivers and obtain 
the medical records.  If the records are 
unobtainable, make a written note of that 
fact including the reason for their 
unobtainable status.

3.  Contact the appellant's National Guard 
Unit (Co.B, 1-113 Inf. Jersey City, New 
Jersey) and inquire about any of the 
appellant's medical records they may have 
in their possession.  If no records are 
available, make a written note of the 
attempt to obtain records in addition to 
the reason for their unobtainable status.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
appellant a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


